                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NEW YORK
                              BUFFALO DIVISION

Theresa Mullery,                       )
                                       )
       Plaintiff,                      )
                                       )
       v.                              )      No.   18 C 0549-LJV
                                       )
JTM Capital Management, LLC, a         )
Delaware limited liability company,    )
                                       )
    Defendant.                         )
Amanda Perry,                          )
                                       )
       Plaintiff,                      )
                                       )
       v.                              )      No.   18 C 00566-LJV
                                       )
JTM Capital Management, LLC, a         )
Delaware limited liability company     )
                                       )
       Defendant.                      )

                 PLAINTIFF’S SUPPLEMENTAL REPLY
      BRIEF REGARDING STATE DEFINITIONS OF “DEBT COLLECTOR”

       Plaintiffs hereby reply regarding the supplemental briefing requested by this

Court in regards to Defendant JTM’s Rule 12(b)(6) Motion to Dismiss:

                                 INTRODUCTION

       Theresa Mullery, a low-income senior citizen from the State of New York, and

Amanda Perry, a low-income disabled woman from South Carolina, each sought

legal assistance regarding credit card bills they were unable to pay. Thus, their

legal aid attorneys at the Chicago Legal Clinic’s Legal Services for Seniors and

People with Disabilities (“LASPD”) advised their creditors that they were
represented by counsel as to these debts, that they refused to pay these debts, and

that their income was not subject to lien or garnishment.

      Subsequently, Defendant JTM purchased portfolios which contained Ms.

Mullery’s and Ms. Perry’s defaulted debts. JTM either ignored the information in

the files it had obtained as to Ms. Mullery’s and Ms. Perry’s refusal to pay and

representation by an attorney1, and as such, continued to collect the debts from Ms.

Mullery and Ms. Perry directly, through third-party collectors, in spite of Plaintiff’s

notices.

      Defendant has argued for dismissal on the basis of that, as a “passive debt

buyer” – a term invented by the debt-buying industry, with no statutory basis

whatsoever – it is not a debt collector under §1692a(6) of the FDCPA. Plaintiffs

have cited all publicly available information which indicates that, contrary to its

denials, JTM’s principal, if not sole, purpose is debt collection. This includes




1. At oral argument, this Court asked Plaintiff’s, Brian Bromberg, why Plaintiffs
had not sued the debt collectors who sent them the letters after they had given
notice of attorney representation and refusal to pay, but instead sued only the debt
buyer, Defendant JTM (see, Transcript of Oral Argument, March 15, 2019, attached
as Exhibit A, at 12). Here, JTM, as purchaser of all title to the debt, is subject to all
of the rights and limitations that are associated with the debt, where as the third-
party collectors it hired are able to reasonably rely on information provided (or not
provided, in this case) to them by the owner of the debt, see, Randolph v. IMBS, 368
F.3d 726, 729-30 (7th Cir. 2004) (holding that a third-party debt collector was not
imputed with knowledge in the creditors’ files); see also, Micare v. Foster & Garbus,
132 F. Supp. 2d 77 (N.D.N.Y. 2001)(holding that if a debt buyer fails or refuses to
request notices of attorney representation sent to its predecessors-in-interest, and,
as a result, collects from a consumer directly, and such conduct is permitted under
the FDCPA, it would create a system that would reward this type of willful
ignorance and permit impermissible collection communications, see, Micare, 132 F.
Supp. 2d at 80.)
                                            2
information on its website and its licenses to conduct business as a “debt collector”

in at least 19 states.

       At oral argument, this Court asked the parties for additional briefing as to

the significance of JTM’s state debt-collection licenses, any additional authority in

which the issue of whether a debt buyer is a §1692a(6) “principal purpose” collector

had been decided on a Rule 12(b)(6) motion, and responses as to Plaintiff’s

supplemental authority of the Third Circuit’s recent decision in Barbato v.

Greystone Alliance, 916 F.3d 260, 268-69 (3rd Cir. 2019). Although this Court

stated, at oral argument that “[Y]ou can put anything in [this supplemental

briefing] that you want to put in” (Exhibit A, p. 22), it was also clear that this

supplemental briefing was not intended to be an opportunity to rehash non-binding

authority cited by either party, see e.g., Exhibit A at 3-4.


                                     ARGUMENT


       I.     The Majority Of States In Which Defendant JTM Is Licensed To
              Collect Debts Regulate Both “Direct And Indirect” Collections.
       Defendant JTM is licensed as a debt collector in eighteen (18) states, as well

as the City of New York. Each state’s requirements for licensure differ slightly, but,

of these, 14 states mirror the definition of “debt collector” in §1692a of the FDCPA,

regulating both direct and indirect collection attempts, without any specific mention

of “debt buying”, see, Mullery, Dkt. 50, Perry, Dkt. 48, citing, Florida Consumer

Protection Act Title XXXIII Sec. 559.55 (7) (2016); Idaho Code § 26-2223(2)(5)&(6),

Indiana Code 25-11-1(b); Iowa Code § 537.7102(5) (2016); Kansas (KS Stat § 50-



                                            3
624(l) (2015)2; Louisiana Rev Stat § 9:3534.1; Maine Stat § 32 -11002(6); Maryland

Bus Reg Code § 7-101(d); New York, 23 NYCRR 1.1(e) &-(f); North Carolina Gen

Stat § 58-70-15(a); Texas Finance Code Ch. 392.001(6); Utah Code § 12-1-11(1)3;

Washington, RCW 19.16.100(a-b); and West Virginia, Collection Agency Act of 1973,

47-16-2(b).

       Three additional states, Colorado (Colo. Rev. Stat. § 5-16-103(8.5)),

Connecticut (CT 36a-800(3)), and Illinois (225 ILCS 425/2 Collection Agency Act),

explicitly require licensure of debt buyers. Moreover, unlike any of the other states

in which Defendant JTM has licenses, Michigan’s licensure requirement only covers

entities which engage in direct collection from consumers, see, MI Stat §

339.901(1)(b), (e).

       According to Defendant JTM, its licensure in these states is nothing more

than “an abundance of caution” (Mullery, Dkt. 51, p. 5; Perry, Dkt. 49, p. 5). This

argument does not pass the straight face test. The more obvious conclusion here is

that many states have acknowledged that both direct and indirect debt collection, as

well as debt buying in some states, impact consumers and must be regulated and



2. Defendant references KS Stat § 16a-1-301(45), 16a-2-301 -- which it claims
requires it to obtain a license as a “supervised lender” in Kansas, but fails to note
that the Kansas Unfair Trade and Consumer Protection Act, KS Stat § 50-624(l),
specifically regulates “manufacturer, distributor, dealer, seller, lessor, assignor, or
other person who, in the ordinary course of business, solicits, engages in or enforces
consumer transactions, whether or not dealing directly with the consumer.”, i.e.,
whether the entity interacts directly, or indirectly, with the consumer.

3. The Utah “debt collector” definition specifically adopts the definitions in 15
U.S.C. §1692a, expanding it to include entities which do not rely on interstate
commerce or the mail.
                                           4
licensed. There is simply no other plausible reason that states would do this, aside

from furthering the goals of protecting the least sophisticated consumer, who is

impacted by the decisions of both direct and indirect collectors.

      Specifically, here, Ms. Mullery and Ms. Perry directed their creditors to cease

contacting them regarding debts which they were unable to pay and for which they

had attorney representation. JTM’s decision to outsource the collection of their

debts to other agencies, in spite of these notices of attorney representation and

refusal to pay, harmed the Plaintiffs. Both women believed they were entitled to

the peace of mind of being left alone when they exercised their rights pursuant to

the FDCPA. JTM’s collection actions – regardless of whether they were outsourced

– harmed Ms. Mullery and Ms. Perry and are the exact types of activities that the

FDCPA sought to regulate.

      II.    Rule 12(b)(6) Dismissal Is Unwarranted; Plaintiffs Should Be Entitled
             To Conduct Discovery As To JTM’s “Principal Purpose”.

      Defendant was given the opportunity to provide additional instances of the

dismissal pursuant to Rule 12(b)(6) of allegations made against a debt buyer alleged

to be a “principal purpose” debt collector pursuant to §1692a(6) of the FDCPA, see,

Exhibit A, p. 16. Although Defendant’s counsel expressed hope that the 9th

Circuit’s opinion on the appeal of McAdory v. M.N.S. & Assocs., 2018 U.S. Dist.

LEXIS 41161 (D. Or. 2018), would be available, it is not, nor are any other opinions,

besides those already cited by JTM. Indeed, Heath v. JTM Cap. Management, Case

No. 18-cv-1887-T-30JSS (M.D.F.L. 2018)(unreported), which has already been cited

(Mullery, Dkt. 44-1, Perry, Dkt. 42-1), dismissed allegations made against JTM

                                           5
without prejudice and with leave to amend the consumer’s complaint with

additional documentation as to JTM’s filing of collection lawsuits in state courts4,

see, Mullery, Dkt. 44-1 p.4, Perry, Dkt. 42-1 p. 4. Moreover, the district court in

Heath said:

      “The Court notes that in JTM’s argument under this part of the
      definition, many of the decisions JTM cites in support of dismissal took
      place at summary judgment. Understandably, whether a business’s
      “principal purpose” is debt collection turns on the facts of each case.”

See, (Mullery, Dkt. 44-1 p.4, Perry, Dkt. 42-1 p. 4).

      Moreover, unlike Plaintiff’s Complaints here, the consumer Complaint in

Heath contained no factual allegations as to how or why JTM was a debt collector,

but merely reiterated that it fit the definition of §1692a(6) (See, Mullery, Dkt. 52-3

p.3, Perry, Dkt. 49-3 p. 3.

       Plaintiffs Mullery and Perry have not been permitted to conduct discovery as

to JTM’s principal purpose and, thus far JTM has only admitted to purchasing and

“outsourcing” defaulted consumer debts, see, Dkt 51, pp. 3-5. JTM has never

detailed what, exactly, that “outsourcing” entails, its own involvement in the

process and what, if any, other business purposes JTM may have. For example, in

Henson v. Santander Consumer USA, 137 S. Ct. 1718, 198 L.Ed.2d 177 (2017),

Santander not only purchased defaulted consumer debts, it was also an

international bank and lender, originating loans and selling a variety of financial




4. According to the docket in Heath, that Plaintiff voluntarily dismissed the case
rather than amending the Complaint.
                                           6
products to both businesses and consumers.5 It is both possible that Plaintiffs may

find, through discovery, that Defendant JTM’s involvement in the “outsourcing” of

collection is enough to constitute direct or indirect collection or vicarious liability –

despite the fact that Defendant claims not to directly communicate with consumers.

For example, it is not uncommon for a debt buyer to run consumer profiles through

computer software which purports to determine the collectability of each account,

group portfolios of debt by type or age, collect some debts themselves, outsource

other debts to collectors, and resell debts.6 This level of involvement and control –

especially if it is the primary purpose of Defendant’s business – can be seen as

nothing but principal purpose collection.

      III.   Although The FDCPA’s Application To Debt Buyers Is Clear From The
             Statute Itself, Such A Reading Is Also Consistent With Its Legislative
             History.

      Finally, Defendant JTM’s response to Plaintiffs’ supplemental inapposite,

unavailing authority from the Third Circuit of Barbato, 916 F.3d at 268-69 is wide

of the mark, see, Mullery, Dkt. 51, at pp. 6-8; Perry, Dkt. 49, at pp. 6-8. Defendant

first claims that the Appellate Court’s reasoning in Barbato was “circular” in




5. See, https://santanderconsumerusa.com/our-company, “Santander Consumer
USA Holdings Inc. (NYSE:SC) is a public, full-service, consumer finance company
focused on vehicle finance and third-party servicing. The company manages
accounts for more than two million customers across all credit profiles.”, last
accessed May 3, 2019.
6. See, the Federal Trade Commission’s “Structure and Practices of the Debt Buying
Industry”, 2013, available online at
https://www.ftc.gov/sites/default/files/documents/ reports/structure-and-practices-
debt-buying-industry/debtbuyingreport.pdf at pp. 20-21.


                                            7
finding that “collection” could be defined as “that which is to be collected” rather

than merely “the act or process of collecting”, claiming, without explanation, that

this would require the Court to “disregard the myriad of ambiguities and

inconsistences present in the text of the FDCPA”, see, Mullery, Dkt. 51, at p. 7;

Perry, Dkt. 49 at p. 7. JTM, however, never explains what is “ambiguous” or

“circular” about holding that a debt buyer – whose sole purpose is to capitalize on

buying large portfolios of defaulted consumer debts and hiring agencies to collect

them from consumers – is a collector.

      JTM then claims that Barbato should have resorted to the [FDCPA’s]

legislative history for clarity.7 Barbato, in fact, did analyze the legislative history of

the FDCPA and in no way “side-stepped” this issue, as Defendant baldly claims, see,

Barbato, 916 F.3d at 268-69; Mullery, Dkt. 51, at p. 7; Perry, Dkt. 49 at p. 7). The

Court in Barbato found that a debt buyer, like JTM, despite not having any direct

contact with a consumer, has more in common with a collector than a creditor:

      Unlike a traditional creditor, such as a bank or a retail outlet that has
      its own incentive to cultivate good will among its customers and for
      which debt collection is one of perhaps many parts of its business, an
      independent debt collector like Crown has only one need for
      consumers: for them to pay their debts. As market-based incentives go,
      that makes it far more like a repo man than a creditor and gives it
      every incentive to hire the most effective repo man to boot.

Barbato, 916 F.3d at 268-69.




7. Defendant cites Henson for the proposition that Congress never had the chance
to consider regulation of the debt-buying industry, and the recent decision in
Obduskey v. McCarthy & Holthus, 139 S.Ct. 1029 (2019) — which involved the
enforcement of a security interest, and is completely inapposite here.
                                            8
      Despite its analysis of the legislative history of the FDCPA, the Appellate

Court in Barbato also found that such an analysis is not necessary because the

statute is clear in that it was intended to regulate “‘any business the principal

purpose of which is the collection of any debts’ without regard to whether that

entity delegates its collecting activities”, see, Barbato, 916 F.3d at 269.

      A debt buyer need not have any interaction with a consumer directly to

commit unlawful collection communications. This is what occurred here, where

Defendant either ignored, failed to request from its predecessors, or failed to

communicate to its hired collectors that Ms. Mullery and Ms. Perry had attorneys

and refused to pay these debts. As the Appellate Court in Barbato affirmed, “an

entity that otherwise meets the "principal purpose" definition cannot avoid the

dictates of the FDCPA merely by hiring a third party to do its collecting”, see,

Barbato, 916 F.3d at 261.

                                    CONCLUSION

      Plaintiffs Mullery and Perry deserve the same opportunity as the consumer

in Barbato to seek discovery as to Defendant JTM’s principal business purpose and

what involvement it has in the “outsourcing” of debts to effectively demonstrate, on

summary judgment, that JTM is unequivocally a principal purpose debt collector.

Dismissal on a Defendant’s Rule 12(b)(6) motions is simply unwarranted and should

be denied.


                                                Respectfully submitted,
                                                Theresa Mullery & Amanda Perry



                                            9
                                   By: /s/ David J. Philipps
                                   One of their attorneys
Date: May 3, 2019

David J. Philipps
Mary E. Philipps
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com

Brian L. Bromberg
Bromberg Law Office, P.C.
26 Broadway, 21st Floor
New York, New York 10004
Brian@Bromberglawoffice.com




                              10
                              CERTIFICATE OF SERVICE


       I hereby certify that on May 3, 2019 a copy of the foregoing Plaintiffs’
Supplemental Reply Brief Regarding State Definitions Of “Debt Collector” filed
electronically. Notice of this filing was sent to the following parties by operation of
the Court’s electronic filing system. The parties may access this filing through the
Court’s system.

Brendan H. Little                       blittle@lippes.com
Richard M. Scherer                      rscherer@lippes.com
Lippes, Mathias, Wexler,
  Friedman, LLP
50 Fountain Plaza
Suite 1700
Buffalo, New York 14202

David J. Philipps                       davephilipps@aol.com
Mary E. Philipps                        mephilipps@aol.com
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465


Brian L. Bromberg                       Brian@Bromberglawoffice.com
Bromberg Law Office, P.C.
26 Broadway, 21st Floor
New York, New York 10004




                                           11
